Case 4:20-mj-00370-JFJ Document 3 Filed in USDC ND/OK on 10/21/20 Page 1 of 5
AQ 93) (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the

Northern District of Oklahoma

In the Matter of the Search of )
(Briefly describe the property to be searched ) a
or identify the person by name and address) ) Case No. ead 2 mys- 40 cy
Black Samsung Cell Phone IME] # )
354142110521996
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe = = ==———Northern ~___ Districtof === Oklahoma |
(identify the person or describe the property to be searched and give tis location):
See Attachment “A”

The person or property to be searched, described above, is believed to conceal (identifi the person or describe the
property to be seized):
See Attachment “B”

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before

Ie 3-20_

(not to exceed 14 days)
M inthe daytime 6:00a.m.to10 p.m. 0 at any time in the day or night as I find reasonable cause has been
established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property

taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jodi F. Jayne

fname)

C1 J find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) O for days (not to exceed 30)

OQ) until, the facts justifying, the later specific date of _

 
 

Date and time issued: [0-30 * 0, 10:05 Am a N un

Ardge 's st

City and state: Tulsa, Oklahoma ee U.S. Magistrate Judge Jodi F. Jayne
Printed nanie and title
AQ 93) (Rev. 12/09) Search and Seizure Warrant (Page 2)
Case 4:20-mj-00370-JFJ Document 3 Filed in USDC ND/OK on 10/21/20 Page 2 of 5

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

In -PIF-STo- IFT 10/0 frorxr0 Tice Pm Tye Prtowg Cr bpohéatr

 

Inventory made in the presence of :
Tucsn  Potcck offaccens Bacar poor pri fkBetd osvtkOK re

 

Inventory of the property taken and name of any person(s) scized:

Pylowé MATA REcovErtd

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: 0/20/2020 i var LL fon

Executing‘officer’s signature

Wecetin, Ackin2cé  OkALTFo

Printed name and title

 

 

 

RMR/te

 
Case 4:20-mj-00370-JFJ Document 3 Filed in USDC ND/OK on 10/21/20 Page 3 of 5

ATTACHMENT A

l. Black Samsung Cell Phone IMEI # 354142110521996
2) Blue ZTE Cell Phone IMEI # 866728045898532

 
 

Case 4:20-mj-00370-JFJ Document 3 Filed in USDC ND/OK on 10/21/20 Page 4 of 5

ATTACHMENT B

1. All records on the Devices described in Attachment A that relate to violations of
Title 21, United States Code, Section 846 (Conspiracy) and Title 21, United States Code,
Section 841(a)(1) (Possession with intent to distribute and distribution of
Methamphetamine).

a. records relating to communication with others as to the criminal offense
above; including incoming and outgoing voice messages; text messages, multimedia
messages; applications that serve to allow parties to communicate; all call logs;
secondary phone number accounts, including those derived from Skype, Line 2, Google
Voice, and other applications that can assign roaming phone numbers; and other Internet-
based communication media;

b. records relating to documentation or memorialization of the criminal
offense above, including voice memos, photographs, videos, and other audio and video
media, and all ExIF information and metadata attached thereto including device
information, geotagging information, and information of the relevant dates to the media;

c. records relating to the planning and execution of the criminal offense
above, including Internet activity, including firewall logs, caches, browser history, and
cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into
any Internet search engine, records of user-typed web addresses, account information,
settings, and saved usage information;

d. application data relating to the criminal offense above;
e. lists of customers and related identifying information;
f. types, amounts, and prices of drug trafficked as well as dates, places, and

amounts of specific transactions; and

g. any information related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

2. Evidence of user attribution showing who used or owned the devices at the time
the things described in this warrant were created, edited, or deleted, such as logs, phone
books, saved usernames and passwords, documents, and browsing history;

3. All records and information related to the geolocation of the devices at a specific
point in time;
 

Case 4:20-mj-00370-JFJ Document 3 Filed in USDC ND/OK on 10/21/20 Page 5 of 5

4. All records and information related to the coordination, agreement, collaboration,
and concerted effort of and with others to violate the statutes listed in Paragraph | of this
Attachment.

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or
other media that can store data) and any photographic form.
